DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The response filed March 24, 2022 has been received and considered for examination.  Claims 
31-45 are presently pending. 

Response to Arguments
3.	Applicant’s arguments, see pages 6-7, filed March 24, 2022, with respect to the 110 rejections have been fully considered and are persuasive.  The rejection of claims 31-45 has been withdrawn. 


Allowable Subject Matter
4.	Claims 31-45 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest the combination of method steps as recited in independent claim 31.    
The closet prior art to the claimed invention is McSherry et al. (USPN 8,075,857) (hereafter McSherry). McSherry discloses a method of monitoring antimicrobial application equipment, the method comprising: collecting operation data from a plurality of sensors (see Figs. 6 and 15, Col. 4 Lns. 29-41, Col. 22 Lns. 43-55, and Col. 26 Lns. 41-62); and analyzing the operation data to determine an operational condition (see Figs. 15 and 17, Col. 26 Lns. 51-62, and Col. 30 Lns. 37-50). 
McSherry fails to explicitly teach or suggest a multi-plant controller comprising: a multi-plant analysis module configured to analyze the real-time operation data and initiate a response when the analysis indicates occurrence of a trigger event and the steps of transmitting the operation data from the plurality of antimicrobial application systems to the multi-plant controller; and using the multi-plant analysis module, analyzing the operation data to determine an operational condition; comparing the operational condition to a set point to identify an administrative state corresponding to the set point; and applying an administrative decision rule to the administrative state and initiating the response specified by the decision rule when the administrative state corresponds to the trigger event.
Therefore, claims 31-45 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799